DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                      MARSHA ANTONIA SEALY,
                            Appellant,

                                    v.

                            TREVOR SEALY,
                               Appellee.

                             No. 4D17-1631

                             [May 16, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Scott Suskauer, Judge; L.T. Case No. 50-2012-DR-
006660-XXXX-MB.

   John F. Schutz of John F. Schutz, PL, West Palm Beach, for appellant.

   Trevor Sealy, Fort Lauderdale, pro se.

PER CURIAM.

    Former Wife appeals an order directing her and Former Husband to
evenly split the proceeds of the sale of their marital home. We have de
novo review, as this case involves the interpretation of a contract. See
Klinow v. Island Court at Boca W. Prop. Owners’ Ass’n, 64 So. 3d 177, 180
(Fla. 4th DCA 2011). Because the trial court’s remedy exceeds the remedy
provided for in the parties’ mediated settlement agreement, we reverse.
See Chambliss v. Benedikter, 941 So. 2d 589, 591 (Fla. 4th DCA 2006)
(although generally a court is empowered to fashion a remedy that
balances equities between parties, it has no authority to vary the explicit
terms of a contract).

    The mediated settlement agreement indicates that, should Former Wife
fail to refinance the mortgage within six months of the dissolution of
marriage, Former Husband has the right “to have the house sold or to
refinance the house in his own name and buy the wife out of the home for
50% of the equity.” The trial court correctly noted that this provision
governs the instant dispute. However, it erred in determining that Former
Husband would be entitled to 50% of the proceeds of a forced sale of the
home, as the 50% language in the contract applies only to the refinance
option in which Former Husband refinances the house in his own name
and buys out Former Wife’s interest in the house.

   We therefore affirm the trial court insofar as it forced a sale of the
marital home. However, we reverse its grant of 50% of the sale proceeds
to Former Husband and remand for evidentiary proceedings as required to
determine entitlement to the sale proceeds under the mediated settlement
agreement governing the parties’ divorce.

   Affirmed in part, reversed in part, and remanded with instructions.

LEVINE, CONNER and FORST, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2